DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 8, 11-12, 15, 18-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chiapetta (PGPub 20170206865).
With regards to claim 1, 8 and 15, Chiapetta teaches a cleaning device comprising an upper body (20) having a first elongated shape with a first and second end.  The first end is disposed opposite of the second end.  There is a lower body (22) having a first elongated shape with a first and second end.  The first end is disposed opposite of the second end.  There is a first cleaning portion (50) on an edge of the upper body adapted to clean a surface using a first cleaning substance.  There is a second cleaning portion (52) on an edge of the lower body adapted to clean a surface using a second cleaning surface.  There is a connection member (31) adapted to movably connect the first end of the upper body to the first end of the lower body, wherein an opening is created by the first end of the upper body being movably connected to the lower body.  While this is used to clean instrument strings, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Thus, this reference could be used to clean a restraint member since it has all the same structure as the claimed invention.  
With regards to claim 4, 11 and 18, the first and second cleaning portion are microfiber (paragraph 0028).
With regards to claim 5, 12 and 19, the microfiber material is soaked in a disinfectant solution (paragraph 0028).
Claim(s) 1-3, 6, 8-10, 13, 15-17, 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wilson (PGPub 20180206622).
With regards to claim 1, 8 and 15, Wilson teaches a cleaning device comprising an upper body (18a) having a first elongated shape with a first and second end.  The first end is disposed opposite of the second end.  There is a lower body (18b) having a first elongated shape with a first and second end.  The first end is disposed opposite of the second end.  There is a first cleaning portion (38) on an edge of the upper body adapted to clean a surface using a first cleaning substance.  There is a second cleaning portion (38) on an edge of the lower body adapted to clean a surface using a second cleaning surface.  There is a connection member (28) adapted to movably connect the first end of the upper body to the first end of the lower body, wherein an opening is created by the first end of the upper body being movably connected to the lower body.  The opening is adapted to receive a restraint member.  
With regards to claim 2, 9, and 16, the connection member is adapted to rotate the upper body and lower body along an axis.  Each of the second end of the upper and lower body receive pressure and are rotated towards each other to eliminate the opening (paragraph 0020).  
With regards to claim 3, 10 and 17, the opening receives the restraint member and when the opening is eliminated, the cleaning portions make contact with the restraint member to perform a cleaning operation.
With regards to claim 6, 13 and 20, the cleaning portions are a plurality of bristles (38).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (‘622) or Chiapetta (‘865) either in view of Zihlman (USPN 1951079).  
Wilson or Chiapetta teach all the essential elements of the claimed invention however fail to teach a hooking mechanism to keep the upper and lower body connected.  Zihlman teaches a cleaning device with an upper (15) and lower (14) cleaning body that are hinged (16) at a first end and a hooking member (10, 12) on the second end to latch the upper and lower together.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson or Chiapetta with the hooking member of Zihlman so that the upper and lower bodies are capable of being latched together to allow the cleaning device to be securely attached to the device being cleaned.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268. The examiner can normally be reached M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAY KARLS/Primary Examiner, Art Unit 3723